Citation Nr: 1516210	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral knee disorder and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an ankle disorder and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a gastrointestinal disorder to include gastritis.  

5.  Entitlement to service connection for facial scar residuals including a post-operative scar below the right eye.  

6.  Entitlement to service connection for a right great (first) toe disorder to include hallux valgus (bunion) and injury residuals.  
7.  Entitlement to service connection for a right foot disorder to include injury residuals.  

8.  Entitlement to service connection for a bilateral hand disorder to include cramps.  

9.  Entitlement to service connection for a bilateral leg disorder to include cramps.  

10.  Entitlement to service connection for hearing loss.  

11.  Entitlement to a sleep disorder to include obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1979 to November 1999.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Columbia, South Carolina, Regional Office which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for a bilateral knee disorder and an ankle disorder and denied service connection for tinnitus, gastritis, a scar below the right eye, right great (first) toe injury residuals, right foot injury residuals, bilateral hand cramps, bilateral leg cramps, hearing loss, and sleep apnea.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for a bilateral knee disorder and an ankle disorder, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the Agency of Original Jurisdiction's (AOJ) determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a right knee disorder, a left knee disorder, a right ankle disorder, a left ankle disorder, a gastrointestinal disorder, facial scar residuals, a right great (first) toe disorder, a right foot disorder, a bilateral hand disorder, a bilateral leg disorder, hearing loss, tinnitus, and a sleep disorder are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In September 2001, VA denied service connection for a bilateral knee disorder.  The Veteran was informed in writing of the adverse determination and his appellate rights in September 2001.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  The September 2001 rating decision denying service connection for a bilateral knee disorder is final.  

3.  The additional documentation submitted since the September 2001 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

4.  In September 2001, the RO denied service connection for an ankle disorder.  The Veteran was informed in writing of the adverse determination and his appellate rights in September 2001.  He did not submit a NOD with the decision.  

5.  The September 2001 rating decision denying service connection for an ankle disorder is final.  

6.  The additional documentation submitted since the September 2001 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision denying service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a bilateral knee disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

3.  The September 2001 rating decision denying service connection for an ankle disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an ankle disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claims of entitlement to service connection for a bilateral knee disorder and an ankle disorder.  As such, no discussion of VA's duty to notify and to assist is necessary as to those issues.  

II.  Application to Reopen Service Connection for a Bilateral Knee Disorder and an Ankle Disorder

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In September 2001, the RO denied service connection for a bilateral knee disorder and an ankle disorder "since this condition (sic) neither occurred in nor was (sic) caused by service."  The Veteran was informed in writing of the adverse decision and his appellate rights in September 2001.  He did not submit a NOD with the adverse decision.  

The evidence upon which the September 2001 RO decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records note that the Veteran was seen for bilateral lower extremity complaints.  A May 1989 treatment entry states that the Veteran complained of left knee pain.  An impression of "PFJ pain syn[drome]" was advanced.  A November 1995 treatment record indicates that the Veteran exhibited erythematous denudation of the skin over the dorsal right ankle.  An assessment of "chemical burn [secondary] to Compound W" was advanced.  A February 1996 treatment record states that the Veteran complained of left ankle pain.  An assessment of "[ruleout] Grade I ankle sprain" was advanced.  

New and material evidence pertaining to the issues of service connection for a bilateral knee disorder and an ankle disorder was not received by VA or constructively in its possession within one year of written notice to the Veteran of the September 2001 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the September 2001 rating decision includes VA clinical and examination documentation and written statements from the Veteran.  The Veteran's May 2008 Veteran's Application for Compensation or Pension (VA Form 21-526) relates that he sustained in-service right knee and left knee injuries in April 1980 and a left ankle injury in February 1996.  A June 2008 VA treatment record states that the Veteran complained of bilateral knee and ankle pain of "many years'" duration.  An assessment of "chronic pain - shoulders, ankle, back, knees - many years, no work up yet" was advanced.  A July 2008 VA treatment record states that the Veteran complained of bilateral knee and ankle pain.  He reported that he had sustained "a bad right ankle sprain while playing basketball in Korea in 1996 needing crutches and ever since then his ankle has not been the same."  An assessment of "joints pain/polyarthralgia" was advanced.  In his April 2010 Appeal to the Board (VA Form 9), the Veteran reported that he had injured both knees and both ankles during active service.  The cited VA clinical documentation and the Veteran's written statements are of such significance that they raise a reasonable possibility of substantiating the Veteran's claims for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claims of entitlement to service connection for a bilateral knee disorder and an ankle disorder are reopened.  




ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a bilateral knee disorder is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for an ankle disorder is granted.  


REMAND

Knee and Ankle Disorders

In light of their reopening above, the Veteran's claims for service connection for a right knee disorder to include injury residuals, a left knee disorder to include injury residuals; a right ankle disorder to include injury residuals, and a left ankle disorder to include injury residuals are to be adjudicated on the merits following a de novo review of the entire record.  

The Veteran asserts that service connection for the claimed disorders is warranted as he sustained recurrent knee and ankle injury residuals during active service.  VA clinical documentation dated in July 2008 states that the Veteran presented a history of chronic bilateral knee and ankle pain.  

The Veteran has not been afforded a VA examination which addresses the knees and the ankles.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

VA clinical documentation dated after June 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Gastrointestinal Disorder

The Veteran contends that service connection for a recurrent gastrointestinal disorder is warranted as he had "stomach troubles" during and following active service.  The Veteran's service treatment records reflect that he was seen for gastritis on several occasions.  An April 1991 upper gastrointestinal series revealed findings consistent with duodenitis and gastritis.  A July 2008 VA treatment record states that the Veteran was reported to have "[irritable bowel syndrome]/gastritis, stable [without treatment]."  

The Veteran has not been afforded a VA examination which addresses his claimed recurrent gastrointestinal disorder.  


Facial Scar Residuals

The Veteran asserts that service connection for facial scar residuals is warranted as he incurred a post-operative scar under his right eye.  The Veteran's service treatment records state that he developed a boil on his face below his right eye in July 1985; underwent minor surgery to excise the boil; and the area of skin measuring one-half centimeter by one centimeter spontaneously debrided leaving an "exposed" area.  

The Veteran has not been afforded a VA examination to address whether he has any recurrent post-operative facial boil residuals.  

Right Great (First) Toe and Right Foot Disorders

The Veteran contends that service connection for both a right great toe disorder and right foot injury residuals is warranted as he sustained the claimed disorders during active service.  A March 1995 Air Force treatment record conveys that the Veteran complained of right foot pain.  An assessment of "r[ight] foot pain/metatarsalgia/hallux valgus" was advanced.  A May 1995 Air Force treatment record states that the Veteran had a "bunion of [right] great toe."  

The Veteran has not been afforded a VA examination to address the nature and etiology of his claimed right great toe and right foot disorders.  

Bilateral Hand Disorder

The Veteran contends that service connection for a bilateral hand disorder manifested by cramping is warranted as he experienced hand cramping during active service.  

An April 1980 Air Force treatment record states that the Veteran injured his right hand when he struck the rim of the basket while playing basketball.  An assessment of a soft tissue injury was advanced.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed bilateral hand disorder.  

Bilateral Leg Disorder

The Veteran contends that service connection for a bilateral leg disorder manifested by cramping is warranted as he experienced leg cramping during active service.  

The Board finds that the issue of service connection for a bilateral leg disorder is inextricably intertwined with the issues of service connection for a right knee disorder, a right ankle disorder, a right foot disorder, a right great toe disorder, a left knee disorder, and a left ankle disorder given the overlapping symptomatologies of the claimed disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Hearing Loss and Tinnitus

The Veteran contends that service connection for hearing loss is warranted as he had "hearing concerns" during active service.  He contends service connection for tinnitus is warranted as he had ringing in the ears during service.

An undated and partial Air Force physical examination relates that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
35
25
LEFT
10
5
10
5
5

The July 2014 VA audiological examination states that the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
5
10
5
15
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear. The Veteran was determined to have bilateral "normal hearing."  The examiner commented that "[t]oday's evaluation showed no hearing loss in either ear, therefore no opinion is warranted."  The examiner made no findings or comments as to the Veteran's documented in-service reduced right ear auditory acuity.  Likewise 

When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that further VA auditory evaluation is required to properly address the issues raised by the instant appeal.  

Sleep Disorder

The Veteran contends that service connection for sleep apnea is warranted as he had trouble sleeping during active service.  

A June 2008 VA treatment record states that an impression of "suspected sleep apnea - not worked up yet" was advanced.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed recurrent sleep disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed recurrent right knee, left knee, right ankle, left ankle, gastrointestinal, facial scar, right great toe, right foot, hand, leg, hearing loss, and sleep disabilities including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after June 2011.  

3.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of his claimed recurrent hand, knee, leg, ankle, right foot, and right great toe disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hand disorder, knee disorder, ankle disorder, right foot disorder, and right great toe disorder had its onset during active service; is related to the Veteran's in-service upper and lower extremity symptoms; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA gastrointestinal examination in order to determine the nature and etiology of his claimed recurrent gastrointestinal disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gastrointestinal disorder had its onset during active service; is related to the Veteran's in-service gastritis and other gastrointestinal symptoms; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed facial scar residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified facial scar residual had its onset during active service; is related to the Veteran's in-service facial boil excision; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA audiological examination in order to determine the nature and etiology of his claimed hearing loss and tinnitus disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss disability had its onset during active service or otherwise originated during active service.  The examiner should specifically address the undated and partial Air Force physical examination reflecting reduced right ear auditory acuity.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to determine the nature and etiology of his claimed sleep disorder to include obstructive sleep apnea.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran has obstructive sleep apnea.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified sleep disorder had its onset during active service; is related to the Veteran's reported in-service sleep impairment; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

8.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


